Citation Nr: 0524253	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  02-14 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.

His appeal was previously before the Board in August 2004, at 
which time the Board remanded the case for additional 
development.  That development has been completed and the 
case returned to the Board for further consideration of his 
appeal.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The veteran did not serve in combat while in service.

3.  The claim of entitlement to service connection for PTSD 
is not supported by credible corroborating evidence of the 
claimed stressor having actually occurred.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims to have PTSD as a result of activities in 
which he participated while serving in Vietnam.
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that he provide any evidence in 
his possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the RO.  
The Court also held, however, that providing the VCAA notice 
to the claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.

VA notified the veteran of the information and evidence 
needed to substantiate his claim in September 2004 by 
informing him of the evidence required to establish 
entitlement to service connection for PTSD.  The RO also 
informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
RO informed him that although VA would make reasonable 
efforts to obtain the evidence he identified, it was 
ultimately his responsibility to provide the evidence in 
support of his claim.  The Board finds, therefore, that VA 
has fulfilled the duty to notify him of the evidence needed 
to substantiate his claim.  Quartuccio, 16 Vet. App. at 187.

Although the September 2004 notice was sent following the 
December 2000 decision, the veteran has had 11 months 
following the notice to submit additional evidence or 
identify evidence for the RO to obtain.  The veteran did not 
respond to the September 2004 notice.  Following the issuance 
of the notice the RO re-adjudicated the substantive merits of 
his claim in a June 2005 supplemental statement of the case.  
In re-adjudicating the claim the RO considered all the 
evidence of record and applied the benefit-of-the-doubt 
standard of proof.  In resolving his appeal the Board will 
also consider all the evidence now of record, and apply the 
same standard of proof.  The Board finds that in this case 
the delay in issuing the section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and re-adjudicated after the notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103, 120 
(2005), motion for review en banc denied (May 27, 2005) (an 
error in the adjudicative process is not prejudicial unless 
it affects the essential fairness of the adjudication).  

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 C.F.R. § 3.159(c) 
(2004).  

The RO has obtained the VA treatment records that the veteran 
identified and a copy of his disability claims file from the 
Social Security Administration (SSA), and provided him a VA 
psychiatric examination in December 2001.  The RO also 
requested verification of his claimed stressors from the 
United States Armed Services Center for Unit Records Research 
(CURR).  The veteran presented hearing testimony before the 
RO's Decision Review Officer in February 2001.  The veteran 
has not indicated the existence of any other evidence that is 
relevant to his appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
his claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
See 38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 
15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2004).
Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2004).  

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on post-service examination 
of the veteran cannot be used to establish the occurrence of 
a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).  

The determination as to whether the requirements for service 
connection are met
 is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  When there is an 
approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. § 3.102 (2004).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.
Analysis

The VA treatment records disclose that, although the veteran 
had received treatment for depression for the previous eight 
years, his psychiatric symptoms were diagnosed as PTSD in May 
2000.  In addition, the VA psychiatric examination in 
December 2001 resulted in a diagnosis of PTSD, as well as 
major depression.

The veteran's service personnel records show that, although 
he reported having served in Vietnam for 20 months, he was 
stationed in Vietnam from October 1965 to October 1966.  He 
also served in Thailand from December 1967 to February 1968, 
and in Taiwan from February to October 1968.  His military 
occupational specialty (MOS) was aircraft radio repairman.  
He served in the Air Force, and did not receive any awards or 
medals indicative of combat service, nor does he claim that 
his stressors are related to combat.

The veteran has described a number of events that occurred 
while he was in Southeast Asia.  In a May 2000 statement he 
reported that while stationed at the Bien Hoa Air Force Base 
in Vietnam he was subjected to mortar fire.  In later 
statements and testimony, however, he denied being subjected 
to mortar attacks.  He also stated that a sergeant named 
[redacted] in his unit was killed while he was in Vietnam.  
He stated that he had to serve on guard duty when the base 
was on alert, that the bunker he had to occupy was sometimes 
inhabited by snakes, and that he was afraid of snakes.  He 
also stated that in the spring of 1966 several aircraft at 
the base exploded and burned just outside his radio shack.  
He reported that while stationed in Thailand and Taiwan he 
participated in 10 mission flights over North Vietnam 
performing radio relay for fighters and bombers.  He denied 
having experienced any trauma related to his service in 
Thailand or Taiwan.

He has attributed his PTSD symptoms primarily to two events: 
seeing a Vietnamese civilian killed by Vietnamese military 
police at the base, and going on flights with a forward air 
controller.  He stated that an old Vietnamese man was riding 
a bicycle and attempted to leave the base, and was ordered to 
stop by the Vietnamese military police.  He did not stop, 
apparently because he was deaf, and was shot.  

The veteran also stated that beginning in May 1966 he flew 
with an Air Force forward air controller on approximately 16 
short flights from the base.  The forward air controller was 
responsible for locating targets on the ground, and marking 
the spot for the bombers to hit.  Although the veteran did 
not indicate that he witnessed the bombers actually attacking 
a target, he apparently believed that the bombers were 
dropping napalm.  He stated that he had a recurring nightmare 
with the image of a young Vietnamese girl running down the 
road to escape the napalm, with her clothes burned off.  He 
acknowledged that he had seen that picture in a newspaper or 
magazine, and had no idea whether the child was near any 
location he had spotted for the bombers, but that he felt 
responsible for her injuries and the injuries of other 
Vietnamese children.  He attributed his PTSD to the guilt he 
felt for causing harm to these children.

He stated that he participated in this activity as a 
volunteer, in an unofficial capacity, and that it was not 
part of his assigned duties.  He did not indicate, nor 
do his service records show, that he received any training 
that would qualify him 
to assist a forward air controller.  He acknowledged that he 
was probably not responsible for the harm done to the little 
girl in his dreams, but that she represented the damage that 
he helped to inflict just by serving in Vietnam.

The veteran presented a statement from an individual who also 
served in Thailand and Taiwan and flew relay missions over 
North Vietnam.  The veteran stated, however, that he did not 
find the relay missions to be stressful, and does not 
attribute his PTSD symptoms to that service.  The lay 
statement is not, therefore, corroborative evidence of the 
veteran having experienced a traumatic event in service.  

The RO requested verification of the veteran's claimed 
stressors from USASCURR.  In a March 2002 response the 
USASCURR director provided a copy of the unit history for the 
31st Tactical Fighter Wing, the higher headquarters of the 
unit to which the veteran was assigned.  The director stated 
that the records did not document the aircraft explosion at 
Bien Hoa, and that the casualty files did not show the death 
of any individual named "[redacted]" during the time 
period that the veteran was in Vietnam.  The director also 
stated that the USASCURR was able to verify only specific 
combat incidents described by the veteran in sufficient 
detail to allow location of the pertinent service department 
records.

The Board notes that one of the primary events that the 
veteran reported to be traumatic, seeing the old man shot, 
involved the Republic of Vietnam military police and a 
Vietnamese civilian.  Because the incident did not involve 
United States military personnel, its occurrence is not 
likely to be documented in service department records.  See 
Cohen v. Brown, 10 Vet. App. 128, 134 (1997) ("Incidents 
involving civilians, or civilian establishments, unless 
reported, are not normally found in combat records.").  In 
any event, the USASCURR was unable to verify the occurrence, 
or the veteran's witnessing of the event.

The second primary event, flying with the forward air 
controller, is also not 
likely to be documented in service department records.  The 
veteran stated that he participated in this activity in an 
unofficial capacity, and that it was not a part of 
his assigned duties.  See Cohen, 10 Vet. App. at 134 ("In 
order to be researched, incidents must be reported and 
documented....").  The RO provided this information to the 
USASCURR, but that agency was unable to verify that the 
veteran participated in the forward air controller missions.  
The Board finds, therefore, 
that the claim for service connection for PTSD is not 
supported by corroborating evidence showing that either of 
the claimed stressors actually occurred.

The medical evidence indicates that the diagnosis of PTSD was 
based on the veteran having witnessed the shooting of the 
Vietnamese civilian, and having participated in the forward 
air controller missions, neither one of which have been 
verified.  Because the diagnosis of PTSD was based on 
reported events that have not been verified, for adjudicative 
purposes the medical evidence is not probative of the veteran 
actually having PTSD.  See Elkins v. Brown, 5 Vet. App. 474, 
478 (1993) (a medical opinion that is based on the veteran's 
recitation of medical and service history, and not his 
documented history, is not probative).

In this case a grant of service connection for PTSD requires 
probative medical evidence diagnosing the condition; a link, 
established by medical evidence, between the current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2004).  The veteran's claim is not substantiated 
by credible supporting evidence that the claimed in-service 
stressor(s) occurred, or probative evidence showing that he 
has PTSD.  The Board finds, therefore, that the criteria for 
a grant of service connection are not met, and that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.


ORDER

The claim of entitlement to service connection for PTSD is 
denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


